J-S71022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

JOSEPH EDDY JEROME

                            Appellant                 No. 3608 EDA 2015


           Appeal from the Judgment of Sentence November 25, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004173-2014
                            CP-23-CR-0004296-2014


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                         FILED FEBRUARY 08, 2017

        Appellant, Joseph Eddy Jerome, appeals from the judgment of

sentence entered on November 25, 2015, in the Court of Common Pleas of

Delaware County. Additionally, Jerome’s court-appointed counsel, Coley O.

Reynolds, Esquire, has filed a petition to withdraw as counsel pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We affirm Jerome’s judgment of

sentence and grant counsel’s petition to withdraw.

        Attorney Reynolds has complied with the mandated procedure for

withdrawing as counsel. See id., at 361 (articulating Anders requirements);

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010)
____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S71022-16


(providing that counsel must inform client by letter of rights to proceed once

counsel moves to withdraw and append a copy of the letter to the petition).

Jerome has not filed a response to counsel’s petition to withdraw.

      Taken from Jerome’s pro se Rule 1925(b) statement, counsel has

identified three issues in the Anders brief that Jerome believes entitle him

to relief: that his cases were consolidated in violation of the Commonwealth

Attorneys Act, 71 P.S. §§ 732-101 et seq.; that he is entitled to discharge

pursuant to a violation of Rule 600 of the Pennsylvania Rules of Criminal

Procedure; and that his sentence violates Double Jeopardy. To understand

why these three claims are frivolous we very briefly examine the procedural

history of this case.

      The Delaware County District Attorney’s Office filed charges against

Jerome. The Pennsylvania Office of Attorney General then filed charges

against him, incorporating the charges originally filed by Delaware County

authorities—among many others stemming from activities in other counties.

The Attorney General’s office then moved to consolidate the two cases for

trial in Delaware County.

      Jerome later entered into a negotiated guilty plea. And he was warned

of the ramifications of his plea in the written guilty plea colloquy, which

informed him of the effect of his plea and exactly what direct appeal rights

challenges he was waiving and preserving by pleading guilty. See Guilty Plea

Statement Instructions, filed 11/25/15, at ¶ 21. In exchange for Jerome


                                    -2-
J-S71022-16


pleading guilty to one count of “[t]he acquisition or obtaining of possession

of a controlled substance by misrepresentation, fraud, forgery, deception or

subterfuge,” 35 P.S. § 780-113(a)(12), the Commonwealth would withdraw

the remaining 356 counts of various other offenses.

      At the guilty plea hearing, the trial court verbally granted the

consolidation motion. The trial court methodically went over the rights

Jerome was waiving by pleading guilty, reviewed the plea deal with him, and

conducted the guilty plea colloquy. See N.T., Guilty Plea, 11/25/15, at 6-15.

Then, in accordance with the negotiated plea agreement, the trial court

sentenced Jerome to 3½ to 7 years’ imprisonment on the one count. And,

pursuant to the plea deal, the Commonwealth withdrew the remaining

counts. The trial court filed an order granting the consolidation after entry of

the plea.

      Jerome received exactly what he bargained for in entering his plea. He

has never claimed that the plea was invalid. Upon entering his guilty plea, as

he was informed, he “waived his right to challenge on appeal all non-

jurisdictional defects except the legality of his sentence and the validity of

his plea.” Commonwealth v. Rush, 909 A.2d 805, 807 (Pa. Super. 2006)

(citation and brackets omitted). An examination of Jerome’s claims reveals

that they are frivolous. He desires to raise two claims that were lost once he

pled guilty and another alleging an illegal sentence that has no legal basis.




                                     -3-
J-S71022-16


      Jerome first claims that the Commonwealth violated his prompt trial

rights. Jerome’s guilty plea waived any claim of error pursuant to Rule 600.

See Commonwealth v. Barbaro, 94 A.3d 389, 391 n.2 (Pa. Super. 2014).

      His consolidation claim is likewise waived. Jerome never lodged any

objection, prior to or during his guilty plea, to the Attorney General

prosecuting the case. See Pa.R.A.P. 302(a). Accordingly, by pleading guilty,

he cannot now succeed on this claim. Cf. Commonwealth v. Khorey, 555
A.2d 100, 105-106 (Pa. 1989). Furthermore, the Delaware County Court of

Common Pleas had subject matter jurisdiction in this case as prosecutors

from the Attorney General’s office and the Delaware County District

Attorney’s Office each signed their respective criminal informations. See id.,

at 108-109.

      Jerome’s double jeopardy claim also fails. “The critical consideration”

with respect to the double jeopardy prohibition is “that a defendant should

be forced to ‘run the gauntlet’ of a criminal prosecution only once for a

single offense.” Commonwealth v. DeLong, 879 A.2d 234, 238 (Pa. Super.

2005) (citation omitted). Jerome pled guilty to just one count—a count for a

criminal offense that was never previously prosecuted by any other

authority. There is no double jeopardy prohibition in this case.

      After examining the issues contained in the Anders brief and

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.


                                     -4-
J-S71022-16


     Judgment of sentence affirmed. Petition to withdraw as counsel

granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2017




                               -5-